Citation Nr: 0103157
Decision Date: 01/09/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-18 067	)	DATE JAN 09, 2001
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin cancer at multiple sites due to cold exposure. 


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


INTRODUCTION

The veteran served on active duty from June 1941 to November 1945.  While on active duty in April 1942, the veteran was a member of Doolittles Raiders, and he participated in the first air attack on Tokyo, Japan during World War II.  Following that daring attack his aircraft landed at or near Vladivostok whereupon he was captured and interned as a prisoner of war of the Union of Soviet Socialist Republics from April 1942 to May 1943.

This matter is before the Board of Veterans Appeals (Board) on appeal from a December 1998 rating action of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In October 2000, prior to the promulgation of a decision in the appeal, the veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the December 1998 rating action presently on appeal, the RO denied claims of entitlement to service connection for arthritis at multiple joints and skin cancer at multiple sites, as a result of cold exposure.  The veteran submitted a notice of disagreement later that same month and thereafter submitted additional evidence in support of his claims.  

In a May 1999 rating action, the RO again denied the veteran's claims and mis-characterized the issues on appeal as concerning new and material evidence.  A statement of the case (SOC) issued in July 1999 was limited to the claim of skin cancer as a result of exposure to cold.  In August 1999, the RO notified the veteran of a July 1999 rating action which granted service connection and assigned separate ratings for degenerative arthritis in multiple joints, claimed as due to exposure to cold.  The veteran perfected his appeal in August 1999.  

In a statement received at the Board in October 2000, VA was asked by the veteran to [p]lease withdraw my appeal.  In a statement received at the Board in November 2000, the veteran responded to a hearing notification letter and indicated that he wish[ed] to cancel this hearing because all of this has been resolved and I have received my award.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  

In the present case, prior to the promulgation of a decision by the Board, the veteran indicated that he wised to withdraw his appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration.  The Board finds that the veteran has withdrawn his claim for service connection for skin cancer at multiple sites.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice.

The Board takes this opportunity to thank the veteran for his heroic and honorable service to the United States. 


ORDER

The appeal is dismissed.

		
DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals
  
